Smith, Justice.
James Mays III was convicted of felony murder for the stabbing death of Garry Wilson and was sentenced to life imprisonment.1 In this appeal the defendant raises two enumerations of error. We affirm.
1. Mays contends that the evidence does not support the verdict. The evidence put forth at trial was sufficient for a rational trier of fact to have found proof of guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The defendant complains that his confession should have been suppressed. We find no error in the trial court’s refusal to suppress the confession.

Judgment affirmed.


All the Justices concur, except Weltner, J., not participating.


 The crime was committed on May 22, 1988. The Bibb County jury returned its verdict of guilty on October 4, 1988. A motion for new trial was filed on November 4, 1988, heard and denied on February 9, 1989. Notice of Appeal was filed on March 6, 1989. The transcript of evidence was filed on March 6, 1989. The record was docketed in this Court on March 22, 1989. The case was submitted on May 5, 1989.